DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 5/16/22 has been entered.
 
Remarks
This action is in response to the request for continuation received on 5/16/22.  Claims 2-22 are pending in the application.  Applicants' arguments have been carefully and respectfully considered.
Claims 2-22 are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Li et al. (US 6,591,266), and further in view of Melbin (US 6,397,217).




Claim Rejections - 35 USC § 103
The following is a quotation of pre-AIA  35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains. Patentability shall not be negatived by the manner in which the invention was made.


Claims 2-22 are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Li et al. (US 6,591,266), and further in view of Melbin (US 6,397,217).

With respect to claim 2, Li teaches a method for provisioning content, comprising: 
receiving a request for content at a content delivery system (Li, Col. 2 Li. 43-48, an end user 28 interacts with a Web browser 30 to access the Internet and requests information 32 on a product at the e-business site); 
searching, by the content delivery system, a cache for first content which matches or which most closely matches the requested content (Li, Col. 2 Li. 62-63, the Web page request 32 is sent from the client browser to a cache 36 & Col. 7 Li. 39-40, user requests web page that is not stored in the cache), based on a result of the searching, obtaining the first content which matches the requested content (Li, Col. 3 Li. 15-19, if the Web page request is not serviced by the cache, send the request to the Web server 38 & Col. 3 Li. 42-49, the application server accesses the DBMS and the DBMS returns the requested information 46 for Web page creation);
storing, by the content delivery system, the first content in the cache (Li, Col. 4 Li. 13-15, store the requested page in the cache);
receiving a notification that second content has been altered at a content management system managing the second content (Li, Col. 8 Li. 39-44, the content change monitoring component monitors and detects changes to the data in the DBMS), wherein the notification includes an identifier for the first content or second content or a dependency of the first content or second content (Li, Col. 8 Li. 42-53, determine queries or operations that are affected by the changed data based on the tuples that the queries access, In preferred embodiments, the potentially affected queries 102 will be presented to CachePortal 94. & Fig. 8-10, change monitoring component detects changes and signals “invalidation” of particular SQL or operations); 
in response to receiving the notification that the second content has been altered at the content management system, obtaining the second content as stored at the content management system; and replacing the first content in the cache with third content, the third content based on the second content (Li, Col. 8 Li. 65-67 – Col. 9 Li. 1, the refresh request will cause the cache to request a new page and stores it back in cache).
Li doesn't expressly discuss the first content stored in the cache in conjunction with caching parameters and associated with parameters in the request for content, wherein the search of the cache for the first content comprises comparing the parameters in the request for content to the caching parameters stored in the cache in conjunction with the first content.
Melbin teaches receiving a request for content at a content delivery system (Melbin, Col. 7 Li. 51-52, From an initial state 60, a state 61 is entered when a URL 48 is received from a browser 14.); 
searching, by the content delivery system, a cache for first content which matches or which most closely matches the requested content (Melbin, Col. 7 Li. 19-20, when a page is requested a second time, the cache 26 is checked for a copy prior to its re-generation.), based on a result of the searching, obtaining the first content which matches the requested content (Melbin, Col. 7 Li. 21, the system 10 returns the cached copy), the first content stored in the cache in conjunction with caching parameters and associated with parameters in the request for content, wherein the search of the cache for the first content comprises comparing the parameters in the request for content to the caching parameters stored in the cache in conjunction with the first content (Melbin, Col. 7 Li. 52-57, In a next state 62, any environment state variables 45 associated with a particular session are checked against the requested URL. If the URL is one which has been requested in the same environment in the past, then processing can proceed to state 64 where the page is retrieved from the cache 26.), the caching parameters including one or more of a form data, header data, and browser features (Melbin, Col. 3 Li. 44-46, the environment variables can be context criteria such as browser type, user privileges, and other user-specific environment variables).
It would have been obvious at the effective filing date of the invention to a person having ordinary skill in the art to which said subject matter pertains to have modified Li in view of Melbin because it provides customization based upon session state or environment variables specific to a particular reader (Melbin, Col. 6 Li. 21-22).

With respect to claim 3, Li in view of Melbin teaches the method of claim 2, wherein the searching is based on a key associated with the identifier or dependency of the first content (Melbin, Col. 7 Li. 51-57, a URL is received from a browser and any environment state variables associated with a session are checked against the requested URL).

With respect to claim 4, Li in view of Melbin teaches the method of claim 3, wherein the key is associated with a display format, channel, site, locale, user, group, or class associated with the first content (Melbin, Col. 7 Li. 7-11).

With respect to claim 5, Li in view of Melbin teaches the method of claim 2, wherein the cache is located at the content management system (Li, Fig. 3b, CachePortal 94).

With respect to claim 6, Li in view of Melbin teaches the method of claim 2, wherein the first content, second content and third content are the same content (Li, Col. 8 Li. 36-63, web page).

With respect to claim 7, Li in view of Melbin teaches wherein the third content is dynamically generated based on the second content in response to receiving the notification the second content has been altered at the content management system (Li, Col. 8 Li. 41-67, a data change is detected, the CachePortal will send a refresh request, the cache requests a new page from Web Server 58 and the Web server 58 will use its backend systems to retrieve the requested Webpage & Col. 9 Li. 43-48,  the command sent from CachePortal to the Web server 58 will cause the Web server 58 to fetch a newly created dynamic Web page using its backend systems).

With respect to claim 8, Li in view of Melbin teaches the method of claim 2, wherein the first content is a document (Li, abstract, updating Web pages).

With respect to claims 9-15, the limitations are essentially the same as claims 2-8, in the form of a system comprising a processor and are thus rejected for the same reasons.

With respect to claims 16-22, the limitations are essentially the same as claims 2-8, in the form of a non-transitory computer readable medium and are thus rejected for the same reasons.

Response to Arguments
Rejection under 35 U.S.C. 103 
Applicant argues that Melbin fails to provide “the caching parameters including one or more of a form data, header data, and browser features” that are helpful in tailoring the assembly of content to an incoming request.  The Examiner respectfully disagrees. The templates 41 and elements 42 provide a means for separating form from content. By separating the form and content of a Web page, a page "form" definition may be used to build different end resulting pages whose layout is consistent but where the content is different. Thus, for example, the templates 41 in general present forms for content stored in flat files in the file storage 24, static cache 26, or data that is otherwise retrievable from the content catalog 31 in the database 30 (Melbin, Col. 5 Li. 65- Col. 6 Li. 6). Environment variables can be context criteria such as  browser type, user privileges, and other user-specific environment variables (Col. 3 Li. 44-46).  They provide customization for user templates for particular readers, where the templates serve as a place holder for varying text and images that comprise the content (Col. 6 Li. 10-22).  For example, the environment-specific variables specify the West Coast sports team scores for a certain user (Col. 8 Li. 66-67).  The environment variables 45 of Melbin are checked against the requested URL (Col. 7 Li. 53-54) to provide matched first content having associated caching parameters. The claim terms ‘form data’, ‘header data’, and ‘browser features’ are not defined in the specification.  Therefore, the disclosed environment variables of Melbin apply as the “caching parameters”.




Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to BRITTANY N ALLEN whose telephone number is (571)270-3566.  The examiner can normally be reached on M-F 9 am - 5:00 pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Usmaan Saeed can be reached on 571-272-4046.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/BRITTANY N ALLEN/Primary Examiner, Art Unit 2169